ORDER

PER CURIAM.
AND NOW, this 7th day of March, 2016, the Application for Leave to File Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are DISMISSED. See Commonwealth v. Ali, 608 Pa. 71, 10 A.3d 282, 293 (2010) (explaining that a pro se filing presented by an appellant represented by counsel is a “legal nullity").
The Prothonotary is DIRECTED to forward the filings to counsel of record and to strike the name of the jurist from the caption.
Justice EAKIN did not participate in the consideration or decision of this matter.